Title: To Benjamin Franklin from Silas Deane, 2 September 1778
From: Deane, Silas
To: Franklin, Benjamin


My Dear sir
Philadelphia 2d Sepr 1778
I wrote You by Capt. Cummins who sailed a few Days since, and I have been so particular to Docr. Bancroft who will communicate my Letter to You that I have very little to add. Genl. Sullivan by Accts. of the 25th Ulto. was endeavoring to make good his Retreat from Rhode Island, which it is thought he will hardly effect without some Loss. The Country and Army enjoy a good Share of health and are tolerably supplied, but Our Finances are in a most deplorable situation Exchange Five, Six, or at Times Seven for one, the Value of the Currency still depreciating tho not so rapidly as formerly, Congress are taking measures to regulate their Treasury and Finances but it is a Work of Time, and the Evil in the mean time increases. The People are excessively irritated at the Conduct of the Count D’Estaing, and complain loudly, while Our internal Enemies take the Advantage of it to depreciate Our Alliance. I have contented myself with stating the Facts in my Letter to Docr. Bancroft, and to Mons. Beaumarchais, and am of Opinion nothing else is necessary to be done to the Ministry to enable them to form their Judgment and take their Measures. The going to the southward, by which he miss’d the Jamaica Fleet, and suffered the Enemy to Escape from the Delaware was the first and capital misstep—and the finishing one was his quitting the harbor of New Port to go out after Lord Howe just at the Instant when Genl. Sullivan was ready, in Consequence of an express Agreement with the Count, to Attack the place. By this last measure he has left Genl. Sullivan exposed to suffer exceedingly in his retreat which will at best be disgraceful, and excessively Mortifying. I have not to this Moment settled any Measures with Congress, but I hope to Soon and that I shall have the pleasure of embracing You in Paris early Next Winter. My Compliments to Freinds. Mr. Beach, and Family, are still in the Country. Be assured that in whatever part of the World I am I shall never cease to be with the greatest respect, and Esteem Your sincere Freind and Most Humble servant
S Deane
his Excellency Dr Franklin
 
Addressed: To / his Excellency / Benja Franklin / Minister for the United / States of America / at / Paris
Endorsed: Mr Deane Sept. 2. 1778
